DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 06/29/2021.
Information disclosed and list on PTO 1449 was considered.

Terminal Disclaimer
The terminal disclaimer filed on 06/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 16/386715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3,7-10,12,19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al. (Pub. U.S. 2013/0037862).
Regarding claim 1, Kitagawa et al. disclose a semiconductor structure (Figure 1), comprising:
a magnetic layer (Figure 18),
a magnetic tunnel junction (MTS) cell  (Figure 1, 10) over the magnetic layer, wherein a first end and a second end of the magnetic layer laterally protrude from sidewalls (Figure 1,12) of the MTJ cell, and the MTJ cell includes:
a free layer (Figure 1, 18,[0022]) ;
a barrier layer (Figure 1) over the free layer; and
a reference layer (Figure 1) over the barrier layer.
Regarding claim 2, Kitagawa et al. disclose wherein from a top view, the magnetic layer is elongated-shaped and the MTJ cell is circular-shaped (Figure 2).
Regarding claim 3, Kitagawa et al. disclose wherein magnetic layer includes ferromagnetic materials (ABSTRACT).
Regarding claim 7, Kitagawa et al. disclose wherein magnetic anisotropy of the MTJ cell bas an out-of-plane direction (ABSTRACT).
Regarding claim 8, Kitagawa et al. disclose further comprising a non-magnetic conductive layer (Figure 10, 11) between the magnetic layer and the MTJ cell, wherein a thickness of the non-magnetic conductive layer is no greater than a spin diffusion length of the non-magnetic conductive layer ([0026]).
Regarding claim 9, Kitagawa et al. disclose a semiconductor structure (Figure 10), comprising:
a magnetic layer (Figure 10, 18); and 
magnetic tunnel junction (MTJ) cell over (Figure 1) the magnetic layer:

Regarding claim 10, Kitagawa et al. disclose wherein: the first direction and the second direction are in a horizontal direction (Figure 10, 19, [0026]); and
the MTJ cell includes a free layer, and a magnetization direction of the free layer is free to rotate and representative of a logical value stored in the MTJ cell, and a direction of magnetization of the free layer of the MTJ cell is perpendicular to the first direction and the second direction (Figure 10, [0026-0028]).
Regarding claim 12, Kitagawa et al. disclose further comprising a non-magnetic conductive layer between the magnetic layer and the MTJ cell, wherein a thickness of the non-magnetic conductive layer (Figure 10, 11) is no greater than a spin diffusion length of the non-magnetic conductive layer (Figure 10,[0026]).
Regarding claim 19, Kitagawa et al. disclose a semiconductor structure (Figure 1), comprising: a magnetroresistive random access memory (MRAM) device (ABSTRACT) embedded in a metallization layer coupling to a first terminal ([0060] Figure 9, coupled BL), a second terminal and a third terminal (Figure 9, 12), wherein the MRAM device includes: a magnetic layer (Figure 1, 18); a magnetic tunnel junction (MTJ) cell (Figure 1, 10) over the magnetic layer (Figure 9, 18), wherein a first end and a second end of the magnetic layer laterally protrude from sidewalls of the MTJ cell, and the MTJ cell includes: a free layer, a barrier layer over the free layer; and a reference layer over the barrier layer (Figure 1,[0022-0029]).
Regarding claim 20, Kitagawa et al. disclose wherein the first terminal is configured to be a write terminal of the MRAM device, the second terminal is configured to be a read or write terminal of the MRAM device, and the third terminal is configured to be a read terminal of the MRAM device ([0023]).

Allowable Subject Matter
Claims 4-6, 11, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, 11, 13-18 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention as claims 4-6, 13-18 disclosed and wherein the magnetic layer is with a thickness of about 10 nm to about 40 nm, and a width of about 40 nm to about 200 nm as claim 11 disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827